IN THE
                         TENTH COURT OF APPEALS



                               No. 10-10-00459-CR

                           IN RE HUBERT WARREN


                               Original Proceeding



                         MEMORANDUM OPINION


      The petition for writ of mandamus is denied.



                                               REX D. DAVIS
                                               Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Denied
Opinion delivered and filed January 12, 2011
Do not publish
[OT06]